1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     PHILIP ROY GALANTI,                                 Case No. 2:19-cv-01044-GMN-GWF
4                                           Plaintiff                    ORDER
5            v.
6     NEVADA DEPT OF CORRECTIONS et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          Pro se Plaintiff Philip Roy Galanti, a former prisoner of the Nevada Department of

11   Corrections, brings this civil-rights action under 42 U.S.C. § 1983. (ECF No. 1). Plaintiff

12   is no longer incarcerated and has paid the $400 filing fee for a civil action. (ECF No. 1-

13   2). In light of Plaintiff’s non-incarceration and payment of the filing fee, the Court is no

14   longer required to screen this case. See generally 28 U.S.C. § 1915A (the plaintiff is no

15   longer a prisoner within the meaning of the statute); see Olivas v. Nevada ex rel. Dep’t of

16   Corr., 856 F.3d 1281, 1282 (9th Cir. 2017) (holding that “28 U.S.C. § 1915A applies only

17   to claims brought by individuals incarcerated at the time they file their complaints”). This

18   case will now proceed onto the normal litigation track.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ordered that this case will proceed on the normal

21   litigation track.

22          It is further ordered that Plaintiff must perfect service within ninety (90) days from

23   the date of this order pursuant to Fed. R. Civ. P. 4(m).

24
                         20
25          DATED THIS _____ day of June 2019.

26
27                                                      Gloria M. Navarro, Chief Judge
                                                        United States District Court
28
